Case 5:20-cv-02251-DDP-PVC Document 8 Filed 11/05/20 Page 1 of 2 Page ID #:22



  1   SULAIMAN LAW GROUP, LTD.
  2   Alejandro E. Figueroa (State Bar No. 332132)
      2500 South Highland Avenue, Suite 200
  3   Lombard, Illinois 60148
  4   Telephone: (630) 575-8181
      Facsimile: (630) 575-8188
  5   Email: alejandrof@sulaimanlaw.com
  6   Attorney for Plaintiff

  7

  8                        UNITED STATES DISTRICT COURT

  9                       CENTRAL DISTRICT OF CALIFORNIA

 10

 11    CENGIZ SENGEL,                         Case No. 5:20-cv-02251-DDP-PVC

 12                    Plaintiff,             NOTICE OF VOLUNTARY
                                              DISMISSAL WITH PREJUDICE
 13          v.

 14
       CLIENT SERVICES, INC.,
 15
                       Defendant.
 16

 17
            NOW COMES the Plaintiff CENGIZ SENGEL (“Plaintiff”), by and through
 18

 19   the undersigned counsel and in support of their Notice of Voluntary Dismissal with
 20
      Prejudice, state as follows:
 21

 22
            Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby

 23   voluntarily dismisses his claims against the Defendant, CLIENT SERVICES, INC.,
 24
      with prejudice. Each party shall bear its own costs and attorney fees
 25

 26   Respectfully submitted this 5th day of November 2020.

 27

 28
                                                1
Case 5:20-cv-02251-DDP-PVC Document 8 Filed 11/05/20 Page 2 of 2 Page ID #:23



  1                                                /s/ Alejandro E. Figueroa
  2                                                Alejandro E. Figueroa
                                                   Sulaiman Law Group, Ltd.
  3                                                2500 S. Highland Avenue, Suite 200
  4                                                Lombard, Illinois 60148
                                                   Phone: (630) 575-8181
  5                                                Fax: (630) 575-8188
  6                                                alejandrof@sulaimanlaw.com
                                                   Attorney for Plaintiff
  7

  8

  9                              CERTIFICATE OF SERVICE
 10
            I hereby certify that I today caused a copy of the foregoing document to be
 11

 12   electronically filed with the Clerk of Court using the CM/ECF system, which will be
 13   sent to all attorneys of record.
 14

 15                                                     /s/ Alejandro E. Figueroa
                                                        Alejandro E. Figueroa
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               2
